IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                             CREDIT BUREAU SERVS. V. SUNDQUIST


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                           CREDIT BUREAU SERVICES, INC., APPELLEE,
                                                V.

                              MARVIN D. SUNDQUIST, APPELLANT.


                              Filed June 25, 2019.   No. A-18-132.


        Appeal from the District Court for Dodge County, JOHN E. SAMSON, Judge, on appeal
thereto from the County Court for Dodge County, KENNETH J. VAMPOLA, Judge. Judgment of
District Court affirmed.
       Marvin D. Sundquist, pro se.
       Amanda M. Barron, of Amanda Barron Law, L.L.C., for appellee.


       MOORE, Chief Judge, and PIRTLE and BISHOP, Judges.
       BISHOP, Judge.
                                       INTRODUCTION
        Marvin D. Sundquist appeals from the order of the Dodge County District Court which
affirmed the order of the county court granting summary judgment in favor of Credit Bureau
Services, Inc. (CBS). Sundquist claims he was denied a proper appeal to the district court,
summary judgment was contrary to law, and service of discovery should require proof of actual
receipt. We affirm.
                                        BACKGROUND
       In March 2016, CBS filed suit against Sundquist in the county court for Dodge County
seeking collection of various unpaid debts and expenses for the cost of goods and services supplied
to Sundquist (seven different accounts). Sundquist, pro se, filed an answer in which he denied



                                               -1-
familiarity with some accounts, did not address two accounts, alleged that he paid the fair and
reasonable amount for services performed on one account, and asserted that services were not
properly provided as to another account. In June, CBS mailed Sundquist a request for admissions.
Because Sundquist failed to respond to the discovery, CBS filed a motion for summary judgment
in September. CBS argued that Sundquist’s failure to respond to the request for admissions
operated as an admission of the matters asserted therein under “Rule 36 of the Nebraska Discovery
Rules in Civil Cases” (Neb. Ct. R. Disc. § 6-336 (Rule 36)) such that there was no genuine issue
as to any material facts and CBS was entitled to judgment in its favor as a matter of law. A hearing
took place on October 24, during which the court received CBS’ affidavit in support of its motion
and a copy of the request for admissions. Sundquist asked that the admission be withdrawn because
he did not receive the request for admissions. He did “not know how they were mailed or who they
were mailed to.” He argued that granting CBS’ motion would deny him due process. Upon viewing
CBS’ affidavit showing his address at a post office box numbered 1923 in Fremont, Nebraska,
Sundquist said that had not been his address for at least 6 months to over a year. The court told
Sundquist there were certain rules on how to respond to a summary judgment and that without
Sundquist submitting an affidavit, it was granting summary judgment. The county court entered
an order the same day granting summary judgment in CBS’ favor for $3,235.20, plus interest,
attorney fees, and court costs.
        Sundquist filed a motion for new trial on November 1, 2016, alleging that summary
judgment was not supported by sufficient evidence and was contrary to the law. Sundquist also
filed a “Motion to Quash” his admissions, claiming that CBS had failed to show it had properly
served him those requests. He alleged that he “currently resides at the same address in which the
summons was served [in this case]. Anything short of a showing that the request for admissions
was served upon [him] at that address fails to provide [him] with proper service of the admissions.”
He further alleged that “Nebraska Supreme Court Rule § 6-336 fails to require that the party
requesting admissions choose a method of service that provides a reasonable assurance that the
request for admissions is actually received by the intended individual, and that they had an
opportunity to respond to such request.” He suggested that without requiring delivery
confirmation, a court could not determine if the request for admissions was actually received by
the intended individual.
        Sundquist’s motions were heard on November 28, 2016. The county court issued an order
on March 3, 2017. In that order, it noted that the parties had appeared for hearing on October 24,
2016, related to CBS’ motion for summary judgment based upon Sundquist’s failure to answer
CBS’ request for admissions. The county court also noted that at the October 24 hearing, it had
received CBS’ affidavit and a copy of the request for admissions without objection; Sundquist had
not offered any evidence in the form of affidavits, but he had made an oral motion to “withdraw
his admissions,” arguing he had not received the discovery at his address on file with the court.
The court noted that at the time of the October 24 hearing, it had not specifically ruled on the
request to withdraw admissions, but went on to grant summary judgment based upon Sundquist
not filing an opposing affidavit. Observing that Sundquist’s motion for new trial was not an
appropriate motion following entry of a summary judgment, the court treated the pending motion
as a request to alter or amend judgment since the motion had been filed within 10 days of the



                                               -2-
October 24 order. The court went on to find that the summons, service return, motion for default
judgment, and motion for summary judgment all listed Sundquist’s address as being at a specific
street address, including lot number, in a particular trailer park, and that any reference to a post
office box was to box number 765. However, CBS’ notice of service for discovery documents
showed the request for admissions was sent by mail to Sundquist at box number 1923. The county
court vacated the summary judgment order because it concluded that even though Sundquist had
not offered an affidavit in opposition to the motion for summary judgment, the pleadings showed
that the different addresses gave rise to a genuine issue of material fact as to whether Sundquist
was properly served with the request for admissions. The court dismissed the motion to quash as
it was an “improper motion in civil procedure” and was mooted by the other findings. However,
the court did grant Sundquist’s motion to withdraw his admissions.
        CBS thereafter mailed another request for admissions to Sundquist on March 24, 2017, this
time to the street address and lot number Sundquist had now asserted was his correct address, and
which had been specifically set forth in the county court’s March 3 order. Sundquist again failed
to respond, and in May, CBS once again filed for summary judgment. A journal entry reflects that
at a hearing on June 19 (the bill of exceptions for this hearing is not in our record), the county court
received three exhibits: CBS’ notice of service/request for admissions, CBS’ representative’s
affidavit, and Sundquist’s affidavit. On July 24, the county court entered an order stating, in part:
        [CBS’] motion for summary judgment, currently before the Court, is based on
        [Sundquist’s] failure to answer the request for admissions, which are deemed admitted
        pursuant to Rule 36 . . . .
                 [Sundquist] again asserts that he did not receive the request for admissions and he
        requests time to respond. However, this time [CBS’] request for admissions was properly
        addressed to [Sundquist] at [address previously identified in March 3 order], Fremont,
        Nebraska. A letter properly addressed, stamped, and mailed raises a presumption that the
        letter reached the addressee in the usual course of the mails. Baker v. St. Paul Fire &
        Marine Ins. Co., 240 Neb. 14, 480 N.W.2d 192 (1992). This presumption may be rebutted
        with any relevant evidence; however positive testimony by the addressee that a letter was
        not received simply raises a question of fact to be decided by the trier of fact. Waite Lumber
        Co., Inc. v. Carpenter, 205 Neb. 860, 290 N.W.2d 655 (1980). In this case, [CBS] has met
        said presumption. [Sundquist] failed to answer the request for admissions, which are
        deemed admitted.

The county court’s July 24 order granted summary judgment in favor of CBS, and entered
judgment in its favor for $3,235.20, plus interest, attorney fees, and court costs.
         On August 2, 2017, CBS filed an “Affidavit and Praecipe for Summons in Garnishment
(in Aid of Execution)” in the county court to collect sums Sundquist owed under the judgment
rendered against him. After receiving notice of the summons and order of garnishment, Sundquist
filed a request for a hearing in the county court garnishment proceeding and filed a waiver of the
“10 day time frame in which to receive a garnishment hearing”; he asked “that the hearing be held
on Aug[ust] 28.” On August 15, the county court entered an order in which it scheduled a hearing
concerning the garnishment proceeding for August 28. In the interim, on August 22, Sundquist



                                                 -3-
filed an appeal to the district court concerning the county court’s July 24 summary judgment order.
He also filed on the same day, a praecipe for transcript and bill of exceptions; the bill of exceptions
was “to include all testimony given, arguments made, and exhibits offered.” It identified a
summary judgment hearing held on “June 14th, 2017,” the motion to quash and motion for new
trial hearing held on November 28, 2016, and the summary judgment hearing held on October 24,
2016. Sundquist also filed a “Notice of Issues” setting forth the issues he intended to raise in his
appeal to the district court. These included a claim that Rule 36 was contrary to the due process
clause because it only requires an assertion that a request for admissions was sent to a party and
does not require proof that it was sent or that it was delivered. Sundquist claimed, “For a judgment
to be entered based on a Defendant’s failure to respond, Due Process requires not only that the
Request for Admissions was mailed, but also that the Defendant received the Request for
Admissions.” He also claimed summary judgment was a violation of his constitutional right to due
process as applied in this case, and that summary judgment was contrary to law. He further
contended that it was error for the county court to deny his motion to quash.
        On August 29, 2017, Sundquist filed in the district court a request for a garnishment hearing
and a request for an injunction against the garnishment order issued by the county court, in part,
because of his appeal of the county court’s summary judgment order. On September 6, the district
court ordered that a hearing on Sundquist’s “Request for Garnishment Hearing” was set for
October 2. At CBS’ request, that hearing was continued.
        A hearing took place in the district court on October 30, 2017. The district court received
Sundquist’s exhibit containing the bill of exceptions from the county court hearing on October 24,
2016, (prior to first entry of summary judgment) and the county court hearing on November 28
(on Sundquist’s motions for new trial and to quash). The district court noted that Sundquist’s
praecipe for transcripts and bill of exceptions also requested a summary judgment hearing on “June
14th, 2017”; Sundquist said that must have been a mistake and confirmed that he was at the hearing
on June 19.
        The district court asked whether Sundquist was appealing the county court’s order from
July 2017. Sundquist answered affirmatively and added: “I believe this is a garnishment hearing
as well. I have been garnished for three months.” Sundquist stated that while he was appealing the
order of July 2017, he “was not aware that the appeal hearing was today.” The district court told
Sundquist that he was mistaken and informed him it was an appeal hearing based on Sundquist’s
appeal of the July 2017 order and his filing of a praecipe for a transcript, which the court had in
front of it. However the court specifically told Sundquist that it did not have a transcript (bill of
exceptions) for the June 19 hearing, but did have the court’s order. The court then said to
Sundquist, “And, so, with that said, if you wish to proceed today, I’ll allow you to proceed. And
if you don’t -- well, you tell me what you want to do.” The following colloquy then took place.
                 [Sundquist]: I have no choice. I cannot afford to continue without getting this taken
        care of because the garnishment has been devastating, but I have no choice to proceed
        with it.
                 THE COURT: Well, you have a choice. I mean, if you want to proceed with it
        today, I’ll proceed.
                 [Sundquist]: As long as the garnishment order is in place, I cannot afford to survive.



                                                 -4-
              THE COURT: And I’m telling you I can’t do anything about the garnishment order.
       Now, if I vacated a judgment, that would take care of it, but I’m not dealing with any
       hearings on garnishment issues. I don’t have it before me today. It’s in County Court, okay?
       Understood?
              [Sundquist]: Yes, Your Honor.
              ....
              THE COURT: . . . Sir, you wish to proceed today?
              [Sundquist]: Yes, Your Honor.

The district court then informed the parties that it had the bill of exceptions from the hearings on
proceedings held on October 24 and November 28, 2016. The court stated, “That’s the bill of
exceptions I have. Sir, do you wish me to consider that for purposes of this appeal?” Sundquist
replied, “Yes, Your Honor.” The bill of exceptions for those two hearings was marked as an
exhibit, and Sundquist confirmed that he wanted to offer the exhibit in support of his appeal. The
district court heard argument from each party and then asked them to submit briefs. The matter
was taken under advisement.
         On January 12, 2018, the district court entered an order affirming the county court’s July
24, 2017, order. It remanded the matter to the county court for execution of the judgment in
accordance with its order. Sundquist, pro se, now appeals to this court.
                                   ASSIGNMENTS OF ERROR
         Sundquist claims, restated and reordered, that (1) he was denied a proper appeal to the
district court, (2) the county court’s July 24, 2017, summary judgment was contrary to law, and
(3) Rule 36, as written, is contrary to the 5th and 14th Amendments to the U.S. Constitution.
                                    STANDARD OF REVIEW
       An appellate court will affirm a trial court’s grant of summary judgment if the pleadings
and admitted evidence show that there is no genuine issue as to any material facts or as to the
ultimate inferences that may be drawn from those facts and that the moving party is entitled to
judgment as a matter of law. Sulu v. Magana, 293 Neb. 148, 879 N.W.2d 674 (2016).
       In reviewing a summary judgment, an appellate court views the evidence in the light most
favorable to the party against whom the judgment is granted and gives such party the benefit of all
reasonable inferences deducible from the evidence. Colwell v. Mullen, 301 Neb. 408, 918 N.W.2d
858 (2018).
                                            ANALYSIS
                    CBS’ OBJECTION TO LATE FILING OF BILL OF EXCEPTIONS
       As an initial matter, we address an objection filed by CBS to the bill of exceptions. CBS
requests that this court not consider the bill of exceptions because it was filed after the originally
designated due date of April 2, 2018 (our court records confirm this was the original due date for
record preparation). Our court records also reveal that Sundquist timely filed a “PRAECIPE FOR
APPEAL” in the district court on February 12, 2018 (same day as his notice of appeal was filed),



                                                -5-
requesting the Clerk of the District Court for Dodge County to “prepare, certify, and deliver” to
this court a transcript and a “Bill of Exceptions” which was “specifically to include all statements
made by the [district court], [Sundquist] and [CBS’ counsel] at the time of the hearing . . . on
October 30th, 2017 and all documents offered and/or received into evidence.”
         Therefore, although Sundquist timely filed his request for the bill of exceptions related to
the district court hearing held on October 30, 2017, the bill of exceptions was not filed with the
district court clerk until July 18, 2018. This was well after the record preparation date of April 2,
and there does not appear to be a motion filed requesting an extension of time for the late filing,
nor any other explanation in the record for the delay in getting the bill of exceptions filed. See
Neb. Ct. R. App. P. § 2-105(B)(4) (extension of time for preparation of bill of exceptions may be
granted; any party can request additional time by filing motion accompanied by affidavit of court
reporter setting forth certain information, including present work load, and also containing
approval of “appointing judge”).
         Although Sundquist’s failure to comply with our appellate court rules could result in this
court not considering the untimely filed bill of exceptions as requested by CBS, we will consider
the bill of exceptions in this instance. That may not always be the case, and we caution that failure
to comply with such rules could certainly impact a full review of issues raised on appeal. CBS’
objection to the late filing of the bill of exceptions in this case is soundly based and duly noted,
but is overruled. We now turn to the merits of the appeal.
                            SUNDQUIST’S APPEAL TO DISTRICT COURT
        Sundquist claims he was denied a proper appeal to the district court. He states that “[i]n
place of the garnishment hearing taking place,” the district court heard oral arguments for “[his]
appeal to [the district court].” Brief for appellant at 7. Sundquist says he was “unprepared to make
a proper argument on appeal.” Id.
        The district court originally scheduled a “hearing on [Sundquist’s] Request for
Garnishment Hearing,” which may have led to Sundquist’s confusion. However, during the
hearing on October 30, 2017, the district court told Sundquist that his complaint about not
receiving a garnishment hearing was a county court issue. The district court explained to Sundquist
that the only matter before it was Sundquist’s appeal of the county court’s July 24, 2017, summary
judgment order. And after providing that explanation, the district court asked Sundquist if he still
wanted to proceed, to which Sundquist replied that he did.
        The record supports that even if Sundquist initially believed the October 30, 2017, hearing
was to address his complaints about garnishment matters, that belief should have been dispelled
during his interaction with the court. The district court specifically informed Sundquist that the
hearing was limited to his appeal of the county court’s summary judgment order, and that matters
related to the garnishment proceedings were in the county court. The district court left it to
Sundquist’s discretion as to whether he wanted to proceed with the hearing. Sundquist said he
“ha[d] no choice” but to proceed, but the district court responded that he did have a choice.
Sundquist chose to proceed. He cannot now complain that he was denied an opportunity for a
proper appeal when he was given the choice to not proceed at the time. Further, Sundquist was
given the opportunity to argue to the district court during the hearing and the parties were also



                                                -6-
instructed to submit briefs on the matter. Sundquist was given a choice whether or not to proceed,
and he also had reasonable opportunities to present his arguments regarding the county court’s
summary judgment order. Sundquist’s claim that he was denied a proper appeal to the district court
is refuted by the record.
                                       SUMMARY JUDGMENT
         Sundquist contends the July 24, 2017, summary judgment order was “contrary to law.”
Brief for appellant at 8. Sundquist asserts that his affidavit “testifying that he did not receive the
request for admissions raised a question of fact to be decided by the trier of fact” because it
disputed CBS’ claim that the request for admissions was “properly sent” to him. Id. at 9-10. For
references to his affidavit, Sundquist cites to the transcript.
         There is no bill of exceptions for the June 19, 2017, hearing on CBS’ second summary
judgment motion, at which time Sundquist’s affidavit was received. As previously indicated,
Sundquist’s praecipe for the bill of exceptions related to his appeal to the district court referred to
an incorrect hearing date of June 14; therefore, no bill of exceptions was made for the June 19
hearing. Also, when Sundquist was made aware of this fact by the district court, he opted to
nevertheless proceed with the appeal hearing. We can see that the county court’s journal entry
corresponding with the June 19 hearing indicates what evidence was received, and we are also able
to view documents in the transcript which appear to be those described in the court’s journal entry.
However, none of the evidence from the June 19 hearing was properly presented for the district
court to consider, nor is it available to this court in the present appeal.
         It is incumbent upon the appellant to present a record supporting the errors assigned.
Ginger Cove Common Area Co. v. Wiekhorst, 296 Neb. 416, 893 N.W.2d 467 (2017). See, also,
Friedman v. Friedman, 290 Neb. 973, 863 N.W.2d 153 (2015) (pro se litigant will receive same
consideration as if represented by attorney, and pro se litigant held to same standards as one
represented by counsel). An affidavit used as evidence cannot be considered on an appeal of a
cause to an appellate court unless it is offered in evidence in the trial court and preserved in and
made a part of the bill of exceptions. See Peterson v. George, 168 Neb. 571, 96 N.W.2d 627
(1959). The fact that an affidavit used as evidence was filed in the office of the clerk of the court
and made a part of the transcript is not important to a consideration and decision of an appeal in
the cause to an appellate court. See id. If such an affidavit is not preserved in a bill of exceptions,
its existence or contents cannot be known by an appellate court. Id.
         In the absence of a bill of exceptions, review on appeal is limited to whether the pleadings
support the judgment entered by the trial court. Tedco Development Corp. v. Overland Hills, Inc.,
205 Neb. 194, 287 N.W.2d 49 (1980). A corollary of the above principle is that where there is no
bill of exceptions presented to the appellate court, it will be presumed that the evidence supports
the judgment. See id. Therefore, in the absence of the bill of exceptions for the June 19, 2017,
hearing relevant to Sundquist’s appeal, the issue before the district court, sitting as an intermediate
appellate court, was whether the pleadings supported the judgment. We consider the same here.
         CBS’ complaint set forth a claim against Sundquist for unpaid debt and expenses,
specifically for “furnished goods, necessaries of life, labor and services,” totaling $3,235.20, plus




                                                 -7-
interest, attorney fees, and court costs pursuant to Neb. Rev. Stat. § 25-1801 (Cum. Supp. 2014).
Section 25-1801 provided, in relevant part:
                Any . . . corporation in this state having a claim which amounts to four thousand
        dollars or less against any person . . . for (1) services rendered, (2) labor done, (3) material
        furnished . . . or (8) charges covering articles and service affecting the life and well-being
        of the debtor which are adjudged by the court to be necessaries of life may present the same
        to such person . . . for payment in any county where suit may be instituted for the collection
        of the same. If, at the expiration of ninety days after the presentation of such claim, the
        same has not been paid or satisfied . . . it may institute suit thereon in the proper court.

         CBS’ complaint concerned proper categories on which to seek collection under § 25-1801.
And CBS asserted that due demand had been made for payment more than 90 days before
commencement of the action and that payment had been refused. The amount of judgment sought
was available under § 25-1801. See id. (if corporation establishes and secures judgment on its
claim, it is entitled to recover full amount of judgment and all costs of suit thereon in addition to
interest on amount of claim at rate of 6 percent per annum from date of presentation thereof and
any attorney fees). Sundquist generally denied CBS’ allegations, although he made no allegations
in response to debt and expenses owed for two of the accounts referenced in the complaint.
         The county court’s second summary judgment order entered on July 24, 2017, described
how it had vacated its October 24, 2016, summary judgment order and granted Sundquist’s motion
to withdraw his admissions because the pleadings showed that CBS had served its request for
admissions on Sundquist at a different address than the one otherwise contained in the court
records. It noted that with regard to the motion for summary judgment now pending before it,
Sundquist had again failed to answer CBS’ request for admissions, and they were therefore deemed
admitted pursuant to Rule 36. The county court noted that Sundquist “again asserts that he did not
receive the request for admissions and he requests time to respond. However, this time [CBS’]
request for admissions was properly addressed to [Sundquist] at [same street address and lot
number set forth in court’s previous order], Fremont, Nebraska.” Citing to case law, the county
court relied upon the legal proposition that a letter properly addressed, stamped, and mailed raises
a presumption that the letter reached the addressee in the usual course of the mails. The court noted
that testimony by an addressee that the mail was not received could rebut the presumption;
however, the county court nevertheless concluded that was simply a fact question which could be
“decided by the trier of fact.” The county court determined CBS met the presumption that the letter
reached Sundquist in the usual course of the mails and that Sundquist failed to answer the request
for admissions, which were deemed admitted. The county court entered judgment in favor of CBS
for $3,235.20, plus interest, attorney fees, and court costs.
         On the record before it, which did not include Sundquist’s affidavit since the June 19, 2017,
bill of exceptions had not been requested, the district court had to presume that there was evidence
which supported the county court’s entry of summary judgment. See Tedco Development Corp.,
supra. Also, even though the county court made a reference to a possible fact question raised by
Sundquist, even accepting that Sundquist submitted an affidavit claiming he did not receive the
second request for admissions sent to him, that claim alone would not preclude summary judgment.



                                                 -8-
Not every alleged factual dispute defeats an otherwise properly supported motion for summary
judgment. See Cruz v. Lopez, 301 Neb. 531, 919 N.W.2d 479 (2018) (mere existence of some
alleged factual dispute between parties will not defeat otherwise properly supported motion for
summary judgment; only disputes over facts that under governing law might affect outcome of
suit will properly preclude entry of summary judgment). See, also, Recio v. Evers, 278 Neb. 405,
771 N.W.2d 121 (2009) (simply alleging issue of fact is insufficient to defeat motion for summary
judgment, evidence must be presented to support allegations). In this case, the record reflects that
Sundquist was clearly receiving documents pertaining to CBS’s action against him, except for the
first request for admissions which were sent to an outdated post office box number. After
successfully persuading the county court to vacate the first summary judgment order and to
withdraw his default admissions, a second request for admissions was mailed to an address verified
by Sundquist himself. Nevertheless, Sundquist once again claimed he did not receive the
document. Such a pattern could continue indefinitely, and without more evidence than a claim of
non-receipt, the county court could certainly conclude there were no material issues of fact in
dispute. The district court properly affirmed the county court’s July 24, 2017, summary judgment
order.
                                 CONSTITUTIONALITY OF RULE 36
         Sundquist asserts that Rule 36, as written, is contrary to the 5th and 14th Amendments. He
contends that Rule 36, as “interpreted by the lower courts in the instant case,” only requires a
serving party provide “a notice” that a request for admissions was served upon the opposing party.
Brief for appellant at 7. He suggests that the rule should require the serving party to “provide proof
of service that the documents were actually sent or proof of delivery indicating that the opposing
party actually received the documents.” Id. However, as previously noted, a letter addressed,
stamped, and mailed raises a presumption that the letter reached the addressee in the usual course
of the mails. See Waite Lumber Co., Inc. v. Carpenter, 205 Neb. 860, 290 N.W.2d 655 (1980).
Additionally, while the Nebraska Court Rules of Discovery in Civil Cases requires that every
discovery paper and every motion related to discovery and response thereto be served upon a party,
the rule does not set forth any requirement regarding proof of actual receipt of the documents. See
Neb. Ct. R. Disc. § 6-326(f).
         Whether the discovery rule as written is somehow contrary to due process principles as
suggested by Sundquist is not an issue this court will address in this appeal. While we recall that
in his “Notice of Issues” on appeal to the district court, Sundquist included a claim that Rule 36
was contrary to the due process clause, the record does not demonstrate that this was an issue
initially raised before the county court, other than Sundquist’s generalized claims of lack of due
process when there is no showing of actual receipt of documents served. See Linscott v. Shasteen,
288 Neb. 276, 847 N.W.2d 283 (2014) (appellate court will not consider issue on appeal that was
not presented to or passed upon by trial court). Additionally, Sundquist did not request the bill of
exceptions for the hearing on June 19, 2017, which would have contained CBS’ notice of
service/request for admissions. We are unable to review exactly what CBS certified as its method
of service when sending Sundquist the second request for admissions. And as noted previously, in
the absence of a bill of exceptions, review on appeal is limited to whether the pleadings support



                                                -9-
the judgment entered by the trial court, and it will be presumed that the evidence supports the
judgment. See Tedco Development Corp. v. Overland Hills, Inc., 205 Neb. 194, 287 N.W.2d 49
(1980). Accordingly, we decline to further address this assigned error, as the pleadings support the
county court’s judgment and the district court’s affirmance of that judgment.
                                         CONCLUSION
       For the reasons set forth above, we affirm the judgment of the district court affirming the
county court’s July 24, 2017, summary judgment order.
                                                                                       AFFIRMED.




                                               - 10 -